Citation Nr: 1725739	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to March 1953.  He died in August 2008.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas

In February 2014, the Appellant testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in March 2014, which denied the Appellant's claim for service connection for the cause of the Veteran's death.  A September 2014 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR), vacating the March 2014 Board decision, insofar as it denied service connection for the cause of the Veteran's death.  Subsequently, in October 2014 and January 2015, the Board remanded this claim.  In February 2016, the Board once again denied the claim for entitlement to service connection for the cause of the Veteran's death.  However, in a March 3, 2017 JMR, the Court vacated the Board's February 2017 denial.  The claim is now once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the March 2017 JMR, the Court determined that the Board erred when it relied on a June 2015 VA opinion.  The parties agreed that the June 2015 opinion was inadequate.  A new VA opinion is necessary to determine if the Veteran's service-connected cold-weather injuries, and bilateral extremity peripheral neuropathy, caused or materially contributed to his death.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected disabilities.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Appellant and her representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Appellant and her representative an opportunity to respond.

2. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the etiology of the factors that caused the Veteran's death.  The examiner should review the claims file and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records and the September 2008 Certificate of Death, which lists the immediate cause of death as ischemic stroke.  

Specifically, the physician is asked to opine as to whether the following are at least as likely as not (50 percent probability or greater):

a. Whether it is the Veteran's death is etiologically related to active service; 

b. Whether the Veteran's service-connected cold injury residuals of the feet or service-connected neuropathy of the feet contributed materially or substantially  to the cause of the Veteran's death;

c. Whether the Veteran's service-connected cold injury residuals of the feet or service-connected neuropathy of the feet caused or aggravated any blood clot that caused the Veteran's stroke.  The examiner is asked to consider the Appellant's contention that the Veteran's legs and feet were discolored and swollen, and therefore the source of the blood clot;

d. Whether any complications of the Veteran's cold injury residuals, such as vasospasm and tissue atrophy, caused or aggravated the Veteran's stroke;

e. Whether the Veteran's cold injury residuals aggravated any risk factors for stroke, such as severe cardiovascular disease generally, atherosclerosis, coronary artery disease, hypertension, or atrial fibrillation (or any risk factor for stroke identified by the December 2006 and November 2014 VA examiners).

f. In reaching the requested opinions, the physician is asked to consider the results of the December 2006 VA examination, prior to the Veteran's death, which noted discoloration of both feet; poor bilateral vascular pulses in the feet; and dysphoric, abnormal, no growth, scaling, scarring, and patches of skin peeling away.  

Additionally, the physician is asked to consider the two private medical statements received in June 2014, which noted that frostbite could potentially lead to blood clots, which could travel through the venous system to the heart or lungs, leading to death. 

3. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


